Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-16 directed to a chimeric antigen receptor and a cell comprising the chimeric antigen receptor) in the reply filed on February 26, 2021, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific chimeric antigen receptor as a chimeric antigen receptor having an scFV comprising a heavy chain variable region (VH) and a light chain variable region (VL) each comprising a set of three CDRs as recited in instant claim 1 and further comprising a peptide linker connecting the VH and VL where the peptide linker comprises the amino acid sequence of (GGGGS)3) in the reply filed on February 26, 2021, is acknowledged.  

Status of Claims
Claims 1-20 were originally filed on October 7, 2019. 
The amendment received on February 26, 2021, withdraws claims 17-20.
Claims 1-20 are currently pending and claims 1-16 are under consideration as claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Priority
The present application is a continuation of U.S. Application No. 15/113,981 filed on July 25, 2016, which claims status as a 371 (National Stage) of PCT/US2014/000244 filed January 29, 2014. 

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on October 7, 2019; August 10, 2020; and February 26, 2021, are being considered by the examiner. 

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  claims 2 and 4 recite amino acid sequences without a sequence identifier.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 amino acids in length requires a sequence identifier.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 

Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 3, and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. WO 2008/145338 A2 published December 4, 2008, in view of Dotti et al., Immunol. Rev. 257:35 pages (January 2014). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1 and 3, with respect to a chimeric antigen receptor comprising a single-chain variable fragment (scFV) fused to a CD3-zeta transmembrane and endodomain where the scFV comprises a heavy chain variable region (VH) and a light chain variable region (VL) each comprising a set of three complementarity-determining regions (CDR1, CDR2, and CDR3), where the VH CDR1, CDR2, and CDR3 
	Sahin et al. teaches antibodies useful as therapeutics for treating and/or preventing diseases associated with cells expressing CLD18 including tumor-related diseases where the antibodies have the ability of binding to CLD18 (See Sahin specification, pg. 5, 2nd to 3rd paragraphs; pg. 35, 2nd to 3rd paragraphs).  The antibodies can be whole antibodies or antigen-binding fragments thereof including single chain Fv fragments or bispecific antibodies (See Sahin specification, pg. 13, 3rd paragraph; pg. 43, last paragraph; pg. 73, 3rd paragraph).  The antibodies can be linked to other binding specificities (See Sahin specification, pg. 14, 4th paragraph; pg. 72, 3rd to 4th paragraphs to pg. 73, 1st paragraph).  For example, a bispecific molecule comprises at least one first binding specificity for CLD18, e.g., single chain Fv fragments, and a second binding specificity for an effector cell such as a binding specificity for an Fc receptor or a T cell receptor, e.g., CD3 (See Sahin specification, pg. 14, 4th-5th paragraphs; pg. 45, 3rd paragraph; pg. 72, 3rd to 4th paragraphs to pg. 73, 1st paragraph; pg. 75, 4th-5th paragraphs).  The linkage between the two binding specificities can be functionally linked such as by chemical coupling, genetic fusion, noncovalent association or otherwise (See Sahin specification, pg. 15, 2nd paragraph; pg. 72, 3rd paragraph) thereby encompassing where the single chain Fv fragments are fused to a second binding specificity for an effector cell such as CD3.  
	In preferred embodiments, chimerized forms of antibodies include antibodies comprising a combination of heavy chain variable region (VH) and light chain variable region (VL) including where the VH comprises an amino acid sequence represented by SEQ ID NO: 135 or a fragment thereof and the VL comprises an amino acid sequence represented by SEQ ID NO: 142 or a fragment thereof (See Sahin specification, pg. 23, last paragraph to pg. 24, 1st paragraph).  When comparing Sahin’s SEQ ID NO: 135 with instant SEQ ID NO: 2, there is 100% identity.  Moreover, Sahin’s SEQ ID NO: 135 comprises the VH CDR1, CDR2, and CDR3 regions having the amino acid sequences of positions 45-52, positions 70-77, 
	Dotti et al. teaches that investigators developed chimeric antigen receptors (CARs) for expression on T cells more than 25 years ago (See Dotti article, abstract; pg. 1, 1st paragraph).  When the CAR is derived from an antibody, the resultant cell should combine the desirable targeting features of an antibody with the persistence, trafficking and effector functions of a T-cell (See Dotti article, abstract; pg. 2, 3rd paragraph).  As such, Dotti et al. teaches that CARS combine the antigen-binding property of monoclonal antibodies with the lytic capacity and self-renewal of T cells and have several advantages over conventional T cells (See Dotti article, pg. 2, 3rd paragraph).  In particular, CAR-T cells recognize and kill tumor cells independently of the MHC, so that target cell recognition is unaffected by some of the major mechanisms by which tumors avoid MHC-restricted T-cell recognition (See Dotti article, pg. 2, 3rd paragraph).  Moreover, Dotti et al. teaches that an example of a CAR that was designed in 1993 is to use an ectodomain from a single chain variable fragment (scFV) from the antigen binding regions of both heavy and light chains of a monoclonal antibody, a transmembrane domain, and an endodomain with a signaling domain derived from CD3-zeta (See Dotti article, pg. 2, 4th paragraph; pg. 4, 3rd to 4th paragraphs; Figures 1 and 2).  Most CARs subsequently designed and used have followed this same structural pattern with incorporation of co-stimulatory signaling endodomains (See Dotti article, pg. 2, 4th paragraph; Figures 1 and 2).  Dotti et al. also teaches that scFVs are the most commonly used ectodomains for CARs, and the affinity of the scFV predicts CAR function (See Dotti article, pg. 2, last paragraph).  The transmembrane domain is usually derived from CD3-zeta, CD4, CD8 or CD28 st paragraph).  Therefore, the teachings of Dotti et al. suggest utilizing a CAR comprising a scFV from the antigen binding regions of both heavy and light chains of a monoclonal antibody, a transmembrane domain, and an endodomain with a signaling domain derived from CD3-zeta where the utilization of this CAR-T cell offers advantages of using conventional monoclonal antibodies or T cells. 

	For claims 5-8, with respect to a recombinant nucleic acid encoding the chimeric antigen receptor of claim 1 as recited in instant claim 5; with respect to where the nucleic acid is RNA as recited in instant claim 6; with respect to a recombinant nucleic acid encoding the chimeric antigen receptor of claim 3 as recited in instant claim 7; and with respect to where the nucleic acid is RNA as recited in instant claim 8:
	Sahin et al. teaches a VH comprising an amino acid sequence represented by SEQ ID NO: 135 may be encoded by a nucleic acid comprising the nucleic acid sequence represented by SEQ ID NO: 58 (See Sahin specification, pg. 24, last paragraph).  Sahin et al. also teaches a VL comprising an amino acid sequence represented by SEQ ID NO: 142 may be encoded by a nucleic acid comprising the nucleic acid sequence represented by SEQ ID NO: 65 (See Sahin specification, pg. 25, 1st paragraph).  Moreover, Sahin et al. teaches nucleic acids comprising genes or nucleic acid sequences encoding antibodies or parts thereof, e.g., an antibody chain (See Sahin specification, pg. 29, 3rd paragraph).  Sahin et al. further defines “nucleic acid molecule” as including DNA and RNA molecules (See Sahin specification, pg. 48, 3rd paragraph).  Isolated nucleic acid is a nucleic acid which is available for manipulation by recombinant DNA techniques (See Sahin specification, pg. 48, 4th paragraph).  Additionally, antibodies having two binding specificities can be encoded in the same vector and expressed and assembled in the same host cell (See Sahin specification, pg. 77, 3rd paragraph).  Therefore, the teachings of Sahin et al. satisfy the claim limitations as recited in instant claims 5-8.


	Sahin et al. teaches that the antibodies can be obtained directly from hybridomas which express the antibody or can be cloned and recombinantly expressed in a host cell such as a CHO cell (See Sahin specification, pg. 18, 4th paragraph).  Moreover, Sahin et al. teaches a host cell comprising a nucleic acid of the invention (See Sahin specification, pg. 29, last paragraph; pg. 57, last paragraph).  Recombinant host cells include, for example, transfectomas such as CHO cells, NS/0 cells, and lymphocytic cells (See Sahin specification, pg. 57, last paragraph; pg. 60, last paragraph).  Sahin et al. teaches that exemplary effector cells include cells of myeloid or lymphoid origin, e.g., lymphocytes (e.g., B cells and T cells) (See Sahin specification, pg. 75, last paragraph) thereby encompassing immune effector cells such as T cells.  Additionally, antibodies having two binding specificities can be encoded in the same vector and expressed and assembled in the same host cell (See Sahin specification, pg. 77, 3rd paragraph).  As such, the teachings of Sahin et al. satisfy the claim limitations as recited in instant claims 9-11 and 13-15.  
	Additionally, Sahin et al. teaches that the target cell (i.e., any undesirable cell in a subject) is a cell expressing or overexpressing CLD18 such as a tumor cell (See pg. 76, 2nd paragraph).  As discussed above for claim 1, a scFV comprises the VH and VL domains having the amino acid sequence of instant SEQ ID NOs: 2 and 3 where the scFV is expressed by a recombinant host cell such as a lymphocytic cell including a T cell (See Sahin specification, pg. 57, last paragraph; pg. 60, last paragraph; pg. 75, last paragraph).  Moreover, Sahin et al. teaches that the antibodies of the invention interact with components of the immune system, can also be used to target payloads (e.g., radioisotopes, drugs or toxins) to directly kill tumor cells or can be used synergistically with traditional chemotherapeutic agents attacking tumors through complementary mechanisms of action, or may exert an effect simply by binding to CLD18 st paragraph).  Thus, in order for a CAR-T cell to target a cell expressing or overexpressing CLD18 such as a tumor cell, it must follow that the CAR is on the surface of the T cell.  Otherwise, there would be no way for the T cell to target a cell expressing or overexpressing CLD18 such as a tumor cell.  Therefore, the teachings of Sahin et al. satisfy the claim limitations as recited in instant claims 12 and 16.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Sahin et al. does not expressly teach a specific embodiment of a chimeric antigen receptor comprising a scFV fused to a CD3-zeta transmembrane and endodomain where the scFV comprises a VH and a VL comprising a set of three CDRs, where the VH CDR1, CDR2, and CDR3 have the amino acid sequence of positions 45-52, positions 70-77, and positions 116-126 of SEQ ID NO: 12, respectively, and where VL CDR1, CDR2, and CDR3 have the amino acid sequence of positions 47-58, positions 76-78, and positions 115-123 of SEQ ID NO: 13, respectively, as recited in instant claim 1.  However, the teachings of Dotti et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment of a chimeric antigen receptor comprising a scFV fused to a CD3-zeta transmembrane and endodomain where the scFV comprises a VH and a VL comprising a set of three CDRs, where the VH CDR1, CDR2, and CDR3 have the amino acid sequence of positions 45-52, positions 70-77, and positions 116-126 of SEQ ID NO: 12, respectively, and where VL CDR1, CDR2, and CDR3 have the amino acid sequence of positions 47-58, positions 76-78, and positions 115-123 of SEQ ID NO: 13, respectively, as recited in instant claim 1, it would have been prima facie obvious to one of 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the chimeric scFV of Sahin et al. comprises a combination of heavy chain variable region (VH) and light chain variable region (VL) including where the VH comprises an amino acid sequence represented by SEQ ID NO: 135 or a fragment thereof and the VL comprises an amino acid sequence represented by SEQ ID NO: 142 or a fragment thereof and was used to treat tumor cells expressing or overexpressing CLD18.  Therefore substituting the chimeric scFV as the scFV ectodomain of a CAR-T cell thereby forming a CAR-T cell comprising the scFV as the ectodomain fused to a CD3-zeta transmembrane and endodomain would support the treatment of cancers expressing CLD18 by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. WO 2008/145338 A2 published December 4, 2008, in view of Dotti et al., Immunol. Rev. 257:35 pages (January 2014), as applied to claims 1 and 3 above, and further in view of Chen et al., Adv. Drug Deliv. Rev. 65:1357-1369 (2013). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1 and 3, please see discussion of Sahin et al. above. 

	For claims 2 and 4, with respect to where the scFV further comprises a peptide linker connecting the VH and VL wherein the peptide linker comprises the amino acid sequence (GGGGS)3:
	Sahin et al. teaches that that bispecific antibodies include diabodies, which are bivalent antibodies in which the VH and VL domains are expressed on a single polypeptide chain but using a linker that is too short to allow for pairing between the two domains on the same chain (See Sahin specification, pg. 44, last paragraph).
	Chen et al. teaches that flexible linkers are usually applied when joined domains require a certain degree of movement or interaction and are generally composed of small, non-polar (e.g., Gly) or polar (e.g., Ser or Thr) amino acids (See Chen article, pg. 4, 3rd paragraph).  The small size of these amino acids provides flexibility, and allows for mobility of the connecting functional domains (See Chen article, pg. 4, 3rd paragraph).  The incorporation of Ser or Thr can maintain the stability of the linker in aqueous solutions by forming hydrogen bonds with the water molecules, and therefore reduces the unfavorable interaction between the linker and the protein moieties (See Chen article, pg. 4, 3rd paragraph).  The most commonly used flexible linkers have sequences consisting primarily of stretches of Gly and Ser residues (“GS” linker) (See Chen article, pg. 4, 4th paragraph).  An example of the most widely used flexible linker has the sequence of (GGGGS)n (See Chen article, pg. 4, 4th paragraph).  By adjusting the copy number 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Sahin et al. does not expressly teach where the scFV further comprises a peptide linker connecting the VH and VL where the peptide linker comprises the amino acid sequence (GGGGS)3 as recited in instant claims 2 and 4.  However, the teachings of Chen et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.  Moreover, an ordinary skilled artisan would routinely optimize the “GS” linker length as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the scFV further comprises a peptide linker connecting the VH and VL where the peptide linker comprises the amino acid sequence (GGGGS)3 as recited in instant claims 2 and 4, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sahin et al. and utilize a peptide linker comprising the amino acid sequence of (GGGGS)n to connect the VH and VL of the scFV in order to join the peptide domains.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the most commonly used flexible linkers were known to have sequences consisting primarily of 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the chimeric scFV of Sahin et al. comprises a combination of heavy chain variable region (VH) and light chain variable region (VL) that uses a linker that is too short to allow for pairing between the two domains on the same chain and therefore substituting a flexible linker having the sequence of (GGGGS)n as the linker would support joining the VH and VL domains together by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
With respect to “n” number of repeat “GS” linker units, the number of repeat units of the “GS” linker is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal number of repeat units of the “GS” linker is needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the number of repeat units of the “GS” linker such as (GGGGS)3, (GGGGS)4, or (GGGGS)5 in order to achieve appropriate separation of the functional domains, or to maintain necessary inter-domain interactions, because an ordinary skilled artisan would have been able to utilize the teachings of Chen et al. to obtain various linker length parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the number of repeat units of the “GS” linker would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 29-31, 48-49, 55, 64-67, 69-71 of copending Application No. 15/572,919 (Sahin et al. U.S. Publication No. 2018/0282389 A1) in view of Dotti et al., Immunol. Rev. 257:35 pages (January 2014) and Chen et al., Adv. Drug Deliv. Rev. 65:1357-1369 (2013). 
Sahin et al. claims: 

    PNG
    media_image1.png
    271
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    53
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    190
    643
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    85
    639
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    80
    633
    media_image5.png
    Greyscale

(See Sahin claims 27, 30-31, and 48).  As such, the ‘919 claimed artificial T cell receptor constitutes the instantly claimed chimeric antigen receptor that comprises a scFV having the identical VH and VL amino acid sequences with the identical CDRs fused to a transmembrane domain, and a T-cell signaling domain that comprises SEQ ID NO: 40 (i.e., the CD3-zeta signaling domain = endodomain).  Moreover, the ‘919 claimed artificial T-cell receptor constitutes a cell comprising the CAR where the cell is an immune effector cell, where the cell is a T cell, and where the CAR is on the surface of the T cell.  Sahin’s claims 
	However, Sahin et al. does not claim that the transmembrane domain is a CD3 transmembrane domain, that the VH and VL domains are linked via a (GGGGS)3 linker, or a recombinant nucleic acid encoding the CAR. 
	Regarding where the transmembrane domain is a CD3 transmembrane domain, please see discussion of Dotti et al. above.  Briefly, Dotti et al. teaches that the transmembrane domain is usually derived from CD3-zeta, CD4, CD8 or CD28 molecules (See Dotti article, pg. 4, 3rd paragraph).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a CD3 transmembrane domain as the transmembrane domain because using a CD3 transmembrane domain in a CAR is well-known in the art in light of the teachings of Dotti et al.
	Regarding where the VH and VL domains are linked via a (GGGGS)3 linker, please see discussion of Chen et al. above along with the motivation to use the linker.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to link the VH and VL domains by using a (GGGGS)3 linker because such “GS” linkers are well-known in the art in light of the teachings of Chen et al.
	 Regarding a recombinant nucleic acid encoding the CAR, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). nd paragraph; pg. 13, last paragraph to pg. 14, 1st paragraph).  Therefore, the ‘919 claimed invention is not patentably distinct from the instantly claimed invention.  

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654